Citation Nr: 1450238	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-20 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 until January 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing in February 2014.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the February 2014 video conference hearing, the VLJ noted that additional evidence was submitted along with a waiver of RO consideration.  This evidence has not been associated with the claims file.  The additional evidence should be sought from the RO, and if not found, the Veteran should be asked to resubmit the evidence. 

Additionally, the most recent treatment records in the claims file are dated in September 2009.  Updated records should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Associate the additional evidence submitted at the February 2014 video conference hearing with the claims file.  If that evidence cannot be found, ask the Veteran to resubmit that evidence, if available. 

2.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated his low back since September 2009.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

3.  After obtaining outstanding treatment records         and undertaking any additional development deemed appropriate, to include a VA examination and opinion    if a diagnosed low back disability is identified, the    AOJ should adjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to respond before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014)

